Weisman v MONY Life Ins. Co. (2017 NY Slip Op 01321)





Weisman v MONY Life Ins. Co.


2017 NY Slip Op 01321


Decided on February 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2017

Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.


3166 111957/10

[*1]Benjamin Weisman, Plaintiff-Appellant,
vMONY Life Insurance Company, etc., et al., Defendants-Respondents.


Akiva Tessler, Staten Island, for appellant.
Rivkin Radler LLP, Uniondale (Cheryl F. Korman of counsel), for respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered August 26, 2015 which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates conclusively that plaintiff never submitted a claim for total disability. His attending physicians certified to his partial disability only (see generally Anthony Marino Constr. Corp. v INA Underwriters Ins. Co. , 69 NY2d 798 [1987]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2017
CLERK